DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Application filed on 1/31/2022. Claims 1-20 are pending in the case.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 8, 10, 15, 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 8, 17 of U.S. Patent No. US 11,303,732. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Instant Application 17/589495
US 11,303,732
Claims 1, 8, 15. A system, comprising: one or more processors; and a non-transitory computer-readable medium having stored thereon instructions that are executable by the one or more processors to cause the system to perform operations comprising: 

receiving a shortened uniform resource locator (URL) corresponding to a specific non-shortened uniform resource locator (URL), wherein the shortened URL contains a special graphical character, and wherein the shortened URL was creating using operations comprising: 

parsing a string corresponding to the non-shortened uniform resource locator (URL) to determine a sequence of characters that can be shortened using a URL shortening process; 

selecting the special graphical character for the sequence of characters, the special graphical character containing a pictographic element or an image, wherein the special graphical character corresponds to specific electronic content associated with the non-shortened URL; and 

reducing a length of the sequence of characters by substituting the special graphical character for the sequence of characters; using the shortened URL, accessing a database containing information for a plurality of shortened URLs including the shortened URL; 

retrieving, from the database using the shortened URL, the specific non-shortened URL; and responsive to receiving the shortened URL, providing, to a user computing device, the specific non-shortened URL.
Claims 1,8, 17. A system, comprising: one or more processors; and a non-transitory computer-readable medium having stored thereon instructions that are executable by the one or more processors to cause the system to perform operations comprising: 









accessing a string corresponding to a uniform resource locator (URL); parsing the string to determine a sequence of characters that can be shortened using a URL shortening process; 

selecting a special graphical character for the sequence of characters, the special graphical character containing a pictographic element or an image, wherein the special graphical character corresponds to a predefined operation associated with the URL; 

reducing a length of the sequence of characters by substituting the special graphical character for the sequence of characters; and 



outputting a shortened URL corresponding to the URL, wherein the shortened URL includes the special graphical character.
Claims 3, 10, and 17 The system of claim 1, wherein the special graphical character comprises a graphical character from a Unicode character set.
Claim 2. The system of claim 1, wherein the special graphical character is an emoji character corresponding to a Unicode character set.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bilinski et al. (US 20130073745 A1, hereinafter Bilinski).

As to independent claim 1, Bilinski teaches a system, comprising:
one or more processors; and a non-transitory computer-readable medium having stored thereon instructions that are executable by the one or more processors (processor, paragraph 0047) to cause the system to perform operations comprising:
receiving a shortened uniform resource locator (URL) corresponding to a specific non-shortened uniform resource locator (URL) (URL 244 in Fig. 2), wherein the shortened URL contains a special graphical character, and wherein the shortened URL was creating using (“Services may map to Unicode characters that provide context for underlying subject matter found at associated URLs. The Unicode characters correspond to subject matter of the first URL.” paragraph 0028).
operations comprising:
parsing a string corresponding to the non-shortened uniform resource locator (URL) to determine a sequence of characters that can be shortened using a URL
shortening process (“Service identifier 124 receives first URL 208, and can identify a service associated with first URL 208. Service identifier 124 identifies a travel service 216 associated with first URL 208. In an embodiment, service identifier 124 identifies the travel service as being associated with first URL 208 based or a domain name of first URL 208 (e.g., "www.travel.com").” Paragraph 0059 - Examiner note that the term “non-shortened URL” corresponds to the “longer URL” described in applicant’s specification (paragraph 0018 publication), i.e. the non-shortened URL as being the longer URL and the shortened URL generated from the longer URL);
selecting the special graphical character for the sequence of characters, the special graphical character containing a pictographic element or an image, wherein the special graphical character corresponds to specific content associated with the non-shortened URL  (“the travel service maps to an airplane Unicode character,” paragraph 0062,  “The service maps to a Unicode character that provides context for underlying subject matter found at the first URL. A second URL that includes the Unicode character as part of the domain name and at least one additional character outside the domain name is generated.” paragraph 0019).; and
reducing a length of the sequence of characters by substituting the special
graphical character for the sequence of characters (“A quantity of characters of second URL 244 is less than a quantity of characters of first URL 208. When a user sees second URL 244 "www..airplane image.com/deg", the user can understand that it is associated with travel without any further details. As such, the user may automatically understand that the underlying content of second URL 244 is associated with travel.” Paragraph 0064, “The second URL includes fewer characters than the first URL. The second URL is mapped to the first URL.” Paragraph 0019, 0031,0034).;
using the shortened URL, accessing a database containing information for a plurality of shortened URLs including the shortened URL (“URL mapper 136 can store the URL mappings in database 140. In one embodiment, URL mapper 136 can provide an instruction to send the first URL to a client application when a request for a web page associated with the second URL is received from the client application.” Paragraph 0037);
retrieving, from the database using the shortened URL, the specific non-shortened (“URL mapper 136 can store the URL mappings in database 140. In one embodiment, URL mapper 136 can provide an instruction to send the first URL to a client application when a request for a web page associated with the second URL is received from the client application.” Paragraph 0037); and
responsive to receiving the shortened URL, providing, to a user computing
device, the specific non-shortened URL (“URL mapper 136 can store the URL mappings in database 140. In one embodiment, URL mapper 136 can provide an instruction to send the first URL to a client application when a request for a web page associated with the second URL is received from the client application.” Paragraph 0037).
Bellinski expressly teaches context-specific Unicode characters in shortened URLs (Fig. 2 and corresponding paragraphs in specification). For example, (i) a service associated with travel mapped to an airplane Unicode character, (ii) a service associated with messages mapped to an envelope Unicode character, (iii) a service associated with video mapped to a video camera Unicode character, and (iv) a service associated with music mapped to a musical note Unicode character. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, Bellinski system to comprise wherein the special graphical character corresponds to specific electronic content associated with the non-shortened URL. One would have been motivated to make such a combination because the user may automatically understand that the underlying content of shortened URL is associated with a specific electronic content, (Bellinski Paragraph 0064).

As to dependent claim 2, Bellinski teaches the system of claim 1, Bellinski wherein the operations further comprise:
receiving a second shortened URL corresponding to a second non-shortened URL, wherein the second shortened URL contains a different special graphical character (second shortened URL 260); 
retrieving, from the database using the second shortened URL, the second non- shortened URL(non-shortened URL 264); and
providing the second non-shortened URL to a second user computing device that is different from the user computing device URL (“URL mapper 136 can store the URL mappings in database 140. In one embodiment, URL mapper 136 can provide an instruction to send the first URL to a client application when a request for a web page associated with the second URL is received from the client application.” Paragraph 0037, “The user can also share second URL with others by, for example, copying and pasting second URL 244 into an e-mail message or a social networking web site. Other users can see second URL 244 and copy and paste it. In another embodiment, second URL 244 can be a link that when selected loads a web document referenced by first URL 208. A user can select second URL 244 and automatically be redirected to content of first URL 208.” Paragraph 0070).

As to dependent claim 3, Bellinski teaches the system of claim 1, wherein the special graphical character comprises a graphical character from a Unicode character set (Unicode characters 236).

As to dependent claim 4, Bellinski teaches the system of claim 1, Bellinski further teaches wherein the operations for creating the shortened URL further comprise:
applying a grammar rule to text content of the non-shortened URL to determine a location for inserting the special graphical character (“Service identifier 124 receives first URL 208, and can identify a service associated with first URL 208. Service identifier 124 identifies a travel service 216 associated with first URL 208. In an embodiment, service identifier 124 identifies the travel service as being associated with first URL 208 based or a domain name of first URL 208 (e.g., "www.travel.com").” Paragraph 0059, “the travel service maps to an airplane Unicode character,” paragraph 0062 ).

As to dependent claim 5, Bellinski teaches the system of claim 1, Bellinski further teaches wherein the system is associated with a particular website (webpage 204), and wherein the non-shortened URL corresponds to a different website from the particular website (“Service identifier 124 identifies a service associated with the first URL” paragraph 0026).

As to dependent claim 6, Bellinski teaches the system of claim 5, Bellinski further teaches wherein the shortened URL corresponds to the particular website associated with the system (Service-Unicode character table 228 includes a column "Services" 232 that shows services provided to users over a network. Column "Services" 232 lists music services, travel services, and video services.” Paragraph 0061).

As to dependent claim 7, Bellinski teaches the system of claim 1, Bellinski further teaches wherein the special graphical character, when displayed on a display of the user computing device, includes a depiction of one or more objects corresponding to the specific electronic content associated with the non-shortened URL ("Unicode Character" 236).

As to dependent claim 13, Beliniski taches the method of claim 8, Beliniski further teaches wherein the compute system is a server system associated with a service provider (server 108).

Claims 8-12 and 14-20, the method and the non-transitory computer-readable storage medium claims correspond to the system claims 1-7, respectively, and therefore are rejected with the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHELET SHIBEROU whose telephone number is (571)270-7493. The examiner can normally be reached Monday-Friday 9:00 AM-5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHELET SHIBEROU/Primary Examiner, Art Unit 2171